Case 1:20-cr-00143-TSE Document 411 Filed 06/21/21 Page 1 of 3 PageID# 6608




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA,
                                                        Case No. 1:20-cr-00143
        v.                                              Honorable T.S. Ellis, III
                                                        Trial: July 12, 2021
 ZACKARY ELLIS SANDERS,

                               Defendant.


                      MEMORANDUM IN SUPPORT OF
         MOTION TO SEAL PORTIONS OF DEFENDANT’S MEMORANDUM
               ON ADMISSIBILITY OF RULE 12.2(B) EVIDENCE

I.     INTRODUCTION

       Zackary Ellis Sanders, by counsel, moves this Honorable Court, pursuant to Local Crim.

R. 49, for entry of an Order permitting portions of his memorandum on admissibility of Rule

12.2(b) evidence to be filed under seal. Sealing portions is necessary because they discuss

confidential medical information.

II.    ARGUMENT

       Portions of the memorandum should be sealed because it contains confidential medical

information that the public would not, under any other circumstances, be entitled to see. It is true

that judicial proceedings are generally open to the public and that there exists, while not a First

Amendment right, a common law right of public access to judicial records and documents. Media

Gen. Operations, Inc. v. Buchanan, 417 F.3d 424, 429 (4th Cir. 2005) (citing Balt. Sun Co. v.

Goetz, 886 F.2d 60, 64-65 (4th Cir. 1989)). The presumption of the right of access can be rebutted

if countervailing interests heavily outweigh the public interests in access. Virginia Dep't of State

Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004). The party seeking to overcome the
Case 1:20-cr-00143-TSE Document 411 Filed 06/21/21 Page 2 of 3 PageID# 6609




presumption bears the burden of showing some significant interest that outweighs the presumption.

Id. at 575. Ultimately the decision to seal is a matter best left to the sound discretion of the district

court. Washington Post, 386 F.3d at 575. With respect to medical records in particular, the Eastern

District of Virginia has previously held that such records are entitled to privacy protection and may

be filed under seal. James v. Service Source, Inc., 2007 U.S. Dist. LEXIS 86169 at *12 (Nov. 21,

2007 E.D. Va.).

        Counsel will provide the government and this Court separate unredacted versions of

Defendant's pleading.

III.    CONCLUSION

        Defendant respectfully requests that the Court enter an Order providing that the portions

of the memorandum shall be permanently filed under seal.




                                                   2
Case 1:20-cr-00143-TSE Document 411 Filed 06/21/21 Page 3 of 3 PageID# 6610




                                             Respectfully submitted,

                                             ZACKARY ELLIS SANDERS
                                             By Counsel

                                             Respectfully submitted,

                                                         /s/
                                             Nina J. Ginsberg (#19472)
                                             Zachary Deubler (#90669)
                                             DiMuroGinsberg, P.C.
                                             1101 King Street, Suite 610
                                             Alexandria, VA 22314
                                             Telephone: (703) 684-4333
                                             Facsimile: (703) 548-3181
                                             Email: nginsberg@dimuro.com
                                             Email: zdeubler@dimuro.com
                                                         /s/
                                             Jonathan Jeffress (#42884)
                                             Jade Chong-Smith (admitted pro hac vice)
                                             KaiserDillon PLLC
                                             1099 Fourteenth St., N.W.; 8th Floor—West
                                             Washington, D.C. 20005
                                             Telephone: (202) 683-6150
                                             Facsimile: (202) 280-1034
                                             Email: jjeffress@kaiserdillon.com
                                             Email: jchong-smith@kaiserdillon.com

                                                        /s/
                                             Mark J. Mahoney (admitted pro hac vice)
                                             Harrington & Mahoney
                                             70 Niagara Street, 3rd Floor
                                             Buffalo, New York 14202-3407
                                             Tel.: 716-853-3700
                                             Facsimile: 716-853-3710
                                             Email: mjm@harringtonmahoney.com

                                             Counsel for Defendant Zackary Ellis Sanders


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was served this 21st day of
June 2021, on all counsel of record.
                                              /s/ Jonathan Jeffress
                                              Jonathan Jeffress


                                                3
